DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 6/14/2022. Applicant cancelled claims 6-7 and 13-14. Claims 1-5, 8-12 and 15 are pending.

Response to Arguments
Applicant’s arguments, filed 6/14/2022, along with examiner's amendment have been fully considered and are persuasive. All previous objections and rejections have been withdrawn.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. David J. Tucker on 6/29/2022. An examiner's amendment to the record appears below, which is based on claims submitted 6/14/2022. Rest of the claims remain the same.

1. (Currently Amended) A method of inspecting sensitive information stored in a file system, the method comprising:…
detecting a type of the file change event sensed according to [[the monitoring]] the file change event;
…

9. (Currently Amended) An apparatus for inspecting sensitive information stored in a file system, the apparatus comprising:…
an information modification controller configured to detect a type of the file change event sensed according to [[the]] the file change event and modify the file inspection result information with respect to the file system according to the type of the file change event;
…

Allowable Subject Matter
The claims 1-5, 8-12 and 15 are allowed.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). The reasons for allowance remains the same as the Non-Final Rejection mailed 3/16/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN YANG whose telephone number is (408)918-7638. The examiner can normally be reached on Monday to Friday, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493